February           12 , 2015

Twelfth Court of            Appeals
                                                                         FILED IN COURT OF APPE
1517 W .      Front S t . ,    Ste 3 54
                                                                           12th Court
Tyler , Texas 78702

                                                                                       FEB 17 2G15
RE: Motion        For    Extension         of Time

       Robert C. Morris            vs. Sherri milligan, et A...     TYLER TEX,
       No .   12 -14-003 32          T./C no. 3 49-6 2 70       CATHY S. LUSK, CLERK


Dear Cou r t      Clerk ,

        Please     find     enclosed my Motion For Extension Of Time To File Pro
Se Appellant Brief in               the above styled numbered cause                     to be filed and
presented to the Court for consideration and ruling .

         Please note        that   on      this   date,   a   true and   correct copy of               this

pleading has been served upon the Appellees                         throuqh        their counsel.

         Please notify me          when      the Court has       entered a       rulinq on            this extension
at     the    earliest    convience         please.

        Thank     you    for   your time and assistance             in   this matter, it                is
greatly appreciated and                 welcomed.


                                                                    S ince r e l y ,




                                                                                 C .    Mo r r i s
                                                                    Appellant Pro Se
                                                                    TDCJ-ID       #     1311083
                                                                    Smith Unit
                                                                    1313    Cr     19
                                                                    Lamesa ,      TX        79 33 1
enclosura(s) :          l-2pqs.
cc :   file
       Patrick     Brezik ,     As s t .    Attorney General
                                                                    IN       THE
                                                  TWELFTH       COURT          OF    APPEALS
                                                              TYLER,          TEXAS


ROBERT         C.    MORRIS                                              §
                                                                                     NO.       12-14-0033 2-CV
vs.                                                                      §
                                                                                     T/C NO. 349-62 70 IN COURT OF APPEALS
SHERRI         MILLIGAN,          ET    AL.
                                                                                                                     :ourt ofAppeals ni.Qfi-,>t

                                         MOTION          FOR    EXTENSION                OF    TIME
                                        TO    FILE       PRO    SE       APPELLANT             BRIEF


TO    THE      HONORABLE          COURT       OF       APPEALS:
                                                                                                              CATHY S. LUSK
          COMES NOW, Robert C.                         Morris, Pro Se Appellant,                         in    the above stV
numbered cause and                     respectfully files                      and submits             this his first Motion
for Extension of Time to File Prci.Se Appellant Brief, purusuant to
the Rules of Appellate Procedure. Morris shows cause for an 30-day
extension            through          the following.
                                                                     I.

          Morris       is currently incarcerated                               in    the Smith Unit of TDCJ                      in
Lamesa, Texas.                  Morris       is    limited          to       the hours          to access          the    Law    Library
to    a   maximum          of    10    hours       a    weeks.       He       is    not       educated       nor    verse       in    the

law and         the    complex          issues          to be       raised          in    this    appeal.
          To    further          cause       request          for    extesion             of time,       the       Smith    Unit

Law Library and all TDCJ law                                 libraries are out-dated, inadequate for
researching            issues. Morris                   is    limited          to using out-dated law books                            to
find cases that are from                           2006 or older, unless he takes several steps
to    locate current case                     laws,          which he          is    then       limited       to    the access,
causing         delays          to obtain          research material.
          Therefore, Morris request the Court                                        to grant a 30-day extension to
file his Pro Se Appellant Brief.
                                                                PR AYE R


          WHEREFORE, PREMISES CONSIDERED,                                    the Appellant Robert C. Morris,
prays the Court grants an extension of                                             time for 30 days moving the filing
deadline            from   February 15, 2015                    to a         new deadline of March                       17, 2015 ,
in the         interest of             justice.
                                                                                           Respectfully Submitted,
Dated: February 12, 2015

                                                                                           Robert       C.   Morris
                                                                                              Appellant Pro Se
                                                                                           TDCJ-ID       #    1311083
                                                                                           Smith Unit
                                                                                           13 13 CR 19
                                                                                              Lamesa,    Texas       7933 1
                             CERTIFICATE   OF   SERVICE



       I, Robert C. Morris, declare under penalty of perjury,                    that the
forego inq   is true and   correct, and   further certify that a           true and
correct copy of this pleading has been served upon Patrick Brezik,
Asst. Attorney General, PO Box 12548, Au!s.tin , TX             78 711-2548 by placing
in   the Smith Unit/TDCJ prison Mail System on       this       the 12th day of
February ,   20 15 .




                                                    Rob e r t        M~orr i s
                                                    TDCJ-ID      #   13 11083
                                                    Appellant Pro Se